Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.

Disposition of Claims
Claims 1, 3-9, 13-14, 41-45, 56, and 59-60 were pending.  Amendments to claims 1, 3, 14, and 56 are acknowledged and entered.  Claims 2, 4-12, 15-40, 46-55, 57-58, and 61-66 are cancelled.  New claims 67-73 are acknowledged and entered.  Claims 1, 3, 13-14, 41-45, 56, 59-60, and 67-73 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20180311336 A1, Published 11/01/2018.  Amendments to the specification presented on 06/19/2019 are acknowledged and entered. 
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 04/11/2018, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per 


Response to Arguments
Applicant's arguments filed 08/30/2021 regarding the previous Office action dated 04/30/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(New rejection.)  Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is drawn to the “composition of claim 1, wherein the open reading frame is codon-optimized.”  However, there are at least three open reading frames recited in claim 1, and it is unclear as to the antecedence of “the open reading frame”.  For clarity, it is suggested that the claim be amended to recite that at least one of the open reading frames is optimized, or that all of the open reading frames are optimized, or to specifically identify which open reading frames are optimized and which are not.  Further, 
For at least these reasons, claim 13 is rejected on the grounds of being indefinite.

(New rejection.)  Claims 69-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 69 recites the broad recitation “non-cationic lipid”, and the claim also recites “sterol” which is the narrower statement of the range/limitation, as the specification at ¶[0342] defines a “non-cationic lipid” as “cholesterol or dioleoyl phosphatidylethanolamine (DOPE).” The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 69 is rejected on the grounds of being indefinite.  Claim 70 is also rejected since it depends from claim 69, but does not remedy these deficiencies of claim 69.


Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


(New rejection.)  Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 provides that the composition is “multivalent”, but since at least one RNA polynucleotide already encodes an HA polypeptide from influenza A, and at least 2 RNA polynucleotides already encode two proteins from influenza B, the composition is already multivalent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



	

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition, comprising: (a) a ribonucleic acid (RNA) polynucleotide comprising an open reading frame encoding a human influenza A hemagglutinin (HA)polypeptide, (b) at least two RNA polynucleotides, each comprising an open reading frame encoding a human influenza B protein selected from a nucleoprotein (NP), a neuraminidase (NA) protein, a matrix protein 1 (M1), a matrix protein 2 (M2), a nonstructural 1 (NS1) protein, and nonstructural 2 (NS2) protein and wherein the RNA is not self-replicating RNA.  
Further limitations on the composition of claim 1 are wherein the human influenza B protein comprises a neuraminidase (NA) protein (claim 3); wherein the open reading frames are codon-optimized (claim 13); wherein the composition is multivalent (claim 14); an engineered nucleic acid encoding the 
Claim 44 is drawn to a method of producing a polypeptide, comprising culturing the isolated host cell of claim 43 in a medium under conditions permitting expression of a polypeptide encoded by the nucleic acid, and purifying the polypeptide from the cultured cell or the medium of the cell.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(New rejection.)  Claim(s) 1, 3, 13-14, 41-45, 56, 59-60, and 67-73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weissman et. al. (US20180303925A1, Pub. 10/25/2018, Priority 04/27/2015; hereafter “Weissman”.) as evidenced by Chakraborty et. al. (US20140147454A1, Pub. 05/29/2014; hereafter “Chakraborty”).  
The Prior Art
Weissman teaches compositions which comprise multiple mRNA that encode one or more influenza virus proteins (¶[0007]) such as hemagglutinin (HA), neuraminidase (NA), matrix protein, nucleoprotein, M2 ectodomain nucleo-protein (M2e-NP) or variants or fragments or combinations thereof (¶[0472]) from influenza A serotype H1, influenza A serotype H2, or influenza B (¶[0470]), wherein said mRNA are delivered in lipid nanoparticles (LNPs)(¶[0133-0147][0215][0451][0454][0469-0472]; Figs. 33-47; instant claims 1, 3, 14, 67-68.)  Weissman teaches the mRNAs may be engineered to include chemical modifications, such as using pseudouridine, 1-methyl-pseudouridine (¶[0006][0052][0172][0177]; instant claims 41, 59, 60).  Weissman teaches vectors may encode the RNA polynucleotide, such as plasmid vectors, non-viral vectors, and viral vectors, such as adenovirus (¶[0186]; instant claim 42) and said vectors may be within isolated host cells (¶[0165][0168][0184][0225-0226][0228]; instant claim 43).  The LNP may comprise a cationic lipid (such as DLin-KC2-DMA ¶[0289]; instant claim 56), a neutral lipid, a charged lipid, a steroid (such as cholesterol ¶[0421]; instant claim 70), and a PEG-conjugated lipid, (¶[0268-0446]).  Weissman teaches the molar ratios of the cationic lipids to the other components, wherein the molar ratio of the cationic lipid to the PEGylated lipid is from about instant claim 69).  Weissman teaches the mRNA may comprise a 5’ cap and a 3’ polyA tail (¶[0239][0243]; instant claims 71, 73).  The  “Cap1” structure noted by Weissman (¶[0243]) is a 7mG(5’)ppp(5’)N1mpNp cap, as evidenced by Chakraborty (See ¶[0252][0948]; instant claim 72).  Weissman teaches production of the mRNAs encoding the influenza antigens through expression of the mRNAs within host cells from expression vectors (Example 2 starting at ¶[0550]; see also ¶[0165][0184][0228-0244]; instant claim 44.)
For at least these reasons, Weissman teaches the limitations of instant claims 1, 3, 13-14, 41-45, 56, 59-60, and 67-73, and anticipates the claimed invention.



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 3-9, 13-14, 41-45, 56, and 59-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10/022,435 in view of Li et. al. (Li Y, et. al. J Gene Med. 2011 Jan;13(1):60-72.; hereafter “Li”) is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The rejection of claims 1, 3-9, 13-14, 41-45, 56, and 59-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,872,900 is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The provisional rejection of Claims 1, 3-9, 13-14, 41-45, 56, and 59-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-12, 29, 37-39, 41, and 43-44 of copending Application No. 16/036,318 in view of Li (supra) is withdrawn in light of the amendments to the claims.
Rejection withdrawn.)  The rejection of Claims 1, 3-9, 13-14, 41-45, 56, and 59-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/048,154 (now US Pat. No. 10,709,779) in view of Li (supra) is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The provisional rejection of Claims 1, 3-9, 13-14, 41-45, 53-56, 59-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-23 of copending Application No. 16/144,394 in view of Li (supra) is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The provisional rejection of Claims 1, 3-9, 13-16, 41-45, 56, and 59-61 on the ground of nonstatutory double patenting as being unpatentable over claims 1-75 of copending Application No. 16/493,986 is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The rejection of Claims 1, 3-9, 13-14, 41-45, 56, and 59-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of Application No. 16/348,943 (recently allowed 10,925,958) is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The provisional rejection of Claims 1, 3-9, 13-14, 41-45, 56, and 59-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 34, 67, and 71-83 of copending Application No. 17/127,949 (recently filed 12/18/2020) in view of Benenato (US20170210698A1; Priority 09/17/2015, hereafter “Benenato”) is withdrawn in light of the amendments to the claims.

(New rejection.)  Claims 1, 3, 13-14, 41-45, 56, 59-60, and 67-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Pat. No. 10,709,779 in view of Weissman (supra).  The ‘779 claims are drawn to a method of vaccinating a subject using a mRNA-LNP formulation, wherein both the instant claims and the ‘779 claims are drawn towards the same mRNA compositions (e.g. same codon-optimized ORFs, same chemical modifications, polyA tail, etc.) and the same LNP mol% composition of cationic lipid, sterol, neutral lipid, and PEGylated lipid.  The difference between the instant claims and the claims of the ‘779 patent is that the ‘779 patent is generically drawn towards delivery of any type of mRNA that is not self-replicating.  However, using influenza A and B antigens as claimed in the instant claims would be an obvious species of the ‘779 patent, especially given supra.  One of skill in the art would find it obvious to try and deliver the influenza A HA and influenza B antigens as directed by Weissman, given the guidance and success noted by Weissman.  For at least these reasons, it is the opinion of the Office that the instant claims are an obvious species of the ‘779 claims.

(New rejection.)  Claims 1, 3, 13-14, 41-45, 56, 59-60, and 67-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10/022,435 in view of Weissman (supra.)  The ‘435 claims are drawn to a method of vaccinating a subject using a RNA-LNP formulation, wherein both the instant claims and the ‘435 claims are drawn towards the same RNA compositions (e.g. same codon-optimized ORFs, same chemical modifications, polyA tail, etc.) and the same LNP mol% composition of cationic lipid, sterol, neutral lipid, and PEGylated lipid.  The difference between the instant claims and the claims of the ‘435 patent is that the ‘435 patent is generically drawn towards delivery of any type of RNA that is not self-replicating, wherein there are one or more RNAs which are derived from infectious agents.  However, using influenza A and B antigens as claimed in the instant claims would be an obvious species of the ‘435 patent, especially given the teachings of Weissman, detailed supra.  One of skill in the art would find it obvious to try and deliver the influenza A HA and influenza B antigens as directed by Weissman, given the guidance and success noted by Weissman.  For at least these reasons, it is the opinion of the Office that the instant claims are an obvious species of the ‘435 claims.

(New rejection.)  Claims 1, 3, 13-14, 41-45, 56, 59-60, and 67-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,872,900.  Both the instant claims and the ‘900 claims are drawn towards compositions which comprise one or more RNA polynucleotides having an ORF encoding an HA from influenza A H1, H7, or H10.  The RNA polynucleotides are claimed in both applications to have the same modifications, such as chemical modifications of uridine and codon-optimization, and utilize the same LNP mol% composition of cationic lipid, sterol, neutral lipid, and PEGylated lipid.  The difference between the instant claims and the claims of the ‘900 patent is that the ‘900 patent is drawn to a composition which comprises one or more supra.  One of skill in the art would find it obvious to try and deliver the influenza A HA and influenza B antigens as directed by Weissman, given the success noted by Weissman, and the guidance by Weissman which notes the use of one or more strains of influenza A antigens and influenza B antigens.  For at least these reasons, it is the opinion of the Office that the instant claims are an obvious species of the ‘900 claims.

(New rejection.)  Claims 1, 3, 13-14, 41-45, 56, 59-60, and 67-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, 29, 37-39, 41, and 43-44 of copending Application No. 16/036,318 in view of Weissman (supra.)  The ‘318 claims are drawn to compositions comprising RNA-LNP formulation, wherein both the instant claims and the ‘318 claims are drawn towards the same RNA chemical modifications and the same LNP mol% composition of cationic lipid, sterol, neutral lipid, and PEGylated lipid.  The difference between the instant claims and the claims of the ‘318 application is that the ‘318 application is generically drawn towards delivery of any type of RNA that is not self-replicating, wherein there are one or more RNAs which are derived from viral surface antigens.  However, using influenza A and B antigens as claimed in the instant claims would be an obvious species of the ‘318 claims, especially given the teachings of Weissman, detailed supra.  One of skill in the art would find it obvious to try and deliver the influenza A HA and influenza B surface antigens as directed by Weissman, given the guidance and success noted by Weissman.  Further, the ‘318 claims are drawn to a composition which comprises one or more RNA polynucleotides, which allows for the inclusion of additional, unrecited material, which, given the teachings of Weismann, would be reasonable to include non-surface antigenic material from influenza as well.  For at least these reasons, it is the opinion of the Office that the instant claims are an obvious variant of the ‘318 claims.


(New rejection.)  Claims 1, 3, 13-14, 41-45, 56, 59-60, and 67-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-24 of copending supra.)  The ‘394 claims are drawn to compositions comprising RNA-LNP formulation, wherein both the instant claims and the ‘394 claims are drawn towards the same RNA chemical modifications and codon optimization and the same LNP mol% composition of cationic lipid, sterol, neutral lipid, and PEGylated lipid.  The difference between the instant claims and the claims of the ‘394 application is that the ‘394 application is generically drawn towards delivery of any type of RNA wherein there are one or more RNAs which are derived from viral surface antigens.  However, using influenza A and B antigens as claimed in the instant claims would be an obvious species of the ‘394 claims, especially given the teachings of Weissman, detailed supra.  One of skill in the art would find it obvious to try and deliver the influenza A HA and influenza B surface antigens as directed by Weissman, given the guidance and success noted by Weissman.  Further, the ‘394 claims are drawn to a composition which comprises one or more RNA polynucleotides, which allows for the inclusion of additional, unrecited material, which, given the teachings of Weismann, would be reasonable to include non-surface antigenic material from influenza as well, especially in light that the ‘394 claims are drawn to there being multiple antigens.  For at least these reasons, it is the opinion of the Office that the instant claims are an obvious variant of the ‘394 claims.


(New rejection.)  Claims 1, 3, 13-14, 41-45, 56, 59-60, and 67-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 22, 38-40, 43, 45, 70, and 76 of copending Application No. 16/493,986 in view of Benenato (US20170210698A1; Priority 09/17/2015, hereafter “Benenato”.)  Both the instant claims and the ‘986 claims are drawn to compositions comprising an RNA polynucleotide encoding an influenza A HA protein, at least two RNA polynucleotides encoding influenza B proteins selected from NP, NA, M1, M2, NS1, and NS2, wherein said RNAs are formulated in an LNP.  Both the instant claims and the ‘986 claims provide that the LNP comprises the same molar ratio of cationic lipids, PEG-modified lipids, sterol, and non-cationic lipid, and both claim the use of cholesterol as the sterol with chemical modifications to the RNA.  The main difference between the ‘986 claims and the instant claims is that the cationic lipid utilized is different, as the instant claims narrow the cationic lipid down to such lipids as DLin-MC3-DMA and DLin-KC2-DMA 

(New rejection.)  Claims 1, 3, 13-14, 41-45, 56, 59-60, and 68-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 34, 67, and 82-83 of copending Application No. 17/127,949 (recently filed 12/18/2020) in view of Weissman (supra).  Both the instant claims and the ‘949 claims are drawn towards compositions comprising RNA-LNPs, wherein the RNA encodes an influenza HA.  The difference between the instant claims and the claims of the ‘949 application is that the ‘949 application is drawn towards delivery of HA7 or HA10 influenza A HA RNA.  However, using influenza A and B antigens as claimed in the instant claims would be an obvious optimization of the ‘949 claims, especially given the teachings of Weissman, detailed supra.  One of skill in the art would find it obvious to try and deliver the influenza A HA and influenza B surface antigens as directed by Weissman, given the guidance and success noted by Weissman.  Further, the ‘949 claims are drawn to a composition which comprises an RNA polynucleotide, which allows for the inclusion of additional, unrecited material, which, given the teachings of Weismann, would be reasonable to include additional HA antigens and non-surface antigenic material from influenza as well.  For at least these reasons, it is the opinion of the Office that the instant claims are an obvious variant of the ‘949 claims.


Response to Arguments
Applicant’s arguments, see “Remarks”, filed 08/302021, with respect to the obvious-type double patenting (ODP) rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, and in light of the amendments to the claims, new grounds of rejection are made in view of Weissman.  No allowable subject matter has been identified or indicated, so provisional rejections will be maintained.  Further, the differences between the copending or patented claims is detailed supra, and why any differences between the two claim sets are obvious variations in light of the teachings of Weissman.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648